Citation Nr: 1001438	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 
1965 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to be due to excessive noise exposure that began during the 
Veteran's period of active duty.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist the claimant in the development of a 
claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

To the extent that the action taken herein below is favorable 
to the Veteran, further discussion of the notice and duty to 
assist provisions of VCAA is not required.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a Veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) evidence of a 
nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App.  23, 36 
(2007).  In cases where a Veteran cannot establish some of 
these elements, a Veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a Veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.   The Veteran contends 
that he currently suffers from tinnitus as the result of 
exposure to loud noise levels while performing his duties as 
a helicopter pilot.  

In extending the benefit of the doubt to the Veteran, 
described in greater detail herein below, and given the 
circumstances of this case, the Board finds that service 
connection for tinnitus is warranted.   

The service treatment records are negative for any complaints 
of, or diagnosis of tinnitus; however, service personnel 
records indicate that the Veteran's military occupational 
specialty (MOS) was as a helicopter pilot and confirm that he 
served in Vietnam.  


Private medical records dated from 1992 and a VA examination 
dated in 1994 show no tinnitus noted on review of systems.  
On VA audiology examination in May 2002, he denied any 
significant tinnitus.  However, the Board notes that the 
Veteran is competent to testify as to observable symptoms 
such as ringing in his ears, and tinnitus is the type of is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The Veteran was examined by VA in June 2005.  Medical records 
and the claims file were reviewed.  The Veteran complained of 
bilateral tinnitus.  The examiner noted that tinnitus was 
present with date of onset approximately 25 years prior.  The 
Veteran reported that after service he worked as a corrosion 
engineer and was not around noise in this position. The 
Veteran noted that recreational noise exposure included 
occasional hunting.  It was noted that the most likely 
etiology of the tinnitus was noise exposure.  The examiner 
opined that it was less likely than not that the tinnitus is 
related to service since the Veteran did not begin having 
symptoms until approximately 25 years prior.  

In a December 2005 addendum, the June 2005 VA examiner noted 
that the Veteran's file was reviewed.  The examiner pointed 
out that in June 2005 the Veteran stated that his tinnitus 
began 25 years prior, and in May 2005 it was reported that 
the tinnitus began in service.  The examiner found that 
tinnitus was present and was questionably first presented 
during service.  He stated that the etiology of the tinnitus 
could not be determined, and that it could not be determined 
that the tinnitus is of the same etiology of the service-
connected hearing loss.  The examiner opined that he could 
not resolve the issue of service connection for tinnitus 
without resort to mere speculation.  

The Board finds that service connection tinnitus is 
warranted.  The Veteran's DD Form 214 shows that his MOS was 
helicopter MA.  Noise exposure during service is thus 
conceded.  The Board notes that he Veteran was granted 
service connection for bilateral hearing loss based on a May 
2002 VA  audiology examination, which attributed the hearing 
disability to significant in-service noise exposure and which 
noted that he had minimal noise exposure after service.  
Indeed, although the June 2005 examiner opined that the 
Veteran's tinnitus was not related to service, it simply 
cannot be ignored that the examiner related the Veteran's 
hearing loss to noise exposure.  The Board is cognizant that 
the Veteran was not diagnosed as having, nor complained of, 
tinnitus during service.  It is on this basis that the 
examiner found that tinnitus was not attributable to service 
based on the lack of treatment or complaint of tinnitus in 
service and the length of time prior to when he documented 
the Veteran reported onset.  

Although the examiner reported that the Veteran stated that 
he began experiencing tinnitus 25 years prior, the Veteran's 
other statements of record reveal that he has asserted that 
he has had tinnitus since service.  The Veteran has asserted 
that tinnitus began in service and is related to in-service 
noise exposure, and he has stated that in his written 
communications to VA.  The Board highlights that the Veteran 
is competent to state that he has tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board also finds that 
the Veteran is competent to state that the Veteran had 
tinnitus in service.  See generally Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  We also find him to be 
credible.

In the December 2005 addendum, the VA examiner found that the 
etiology of the tinnitus could not been determined without 
resorting to mere speculation.  Given this, coupled with the 
fact that there is no competent definitive evidence of record 
finding that the current tinnitus is not causally related to 
service, the Board finds that a grant of service connection 
is warranted.  Therefore, after review of the conflicting 
medical evidence, the evidence of acoustic trauma in service, 
the evidence of current tinnitus and the Veteran's credible 
and competent assertions, the Board finds that the evidence 
is at least in relative equipoise regarding whether tinnitus 
is attributable to service.  It is the Board's determination 
that the evidence is in a state of relative equipoise in 
showing that the Veteran currently has bilateral tinnitus 
that as likely as not is due to noise exposure during his 
service.  Consequently, by extending the benefit of the doubt 
to the Veteran, service connection for tinnitus is warranted.  
See 38 C.F.R. §§ 3.102, 3.303(d); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


